EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment to the drawings filed 02/15/2022 is fully considered and is entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Echols on 02/15/2022.

The application has been amended as follows: 

Claim 22 recites the limitations “a central adapter key comprising at least one of said lockable extensions, such” in lines 22-23.
Amend the limitations of claim 22 in lines 22-23 to read --a central adapter key comprising a plurality of said lockable extensions about the outer periphery of the central adapter key, such--.

Claim 22 recites the limitations “said lockable extension is” in line 24.
Amend the limitations of claim 22 in line 24 to read --said lockable extensions are--.

Claim 23 recites the limitations “receiving a lockable extension allowing” in line 15-16.
Amend the limitations of claim 23 in lines 15-16 to read --receiving a plurality of lockable extensions disposed about the outer periphery of a central adapter key,
allowing--.

Claims 24-28 and 32-35 comprise a “(Withdrawn)” claim status.
Amend the claims status of claims 24-28 and 32-35 to read --(previously presented)--.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 22 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A multi-dosage form container, comprising:
i) an advanceable multi-sectioned dosage form holder, comprising a series of access portals sized to accommodate pass-through of at least one dosage form contained within said multi- sectioned dosage form holder proximally therethrough upon alignment with an egress structure, wherein said egress structure provides for lateral displacement of said at least one dosage form; 
and
ii) a lockable outer container, comprising a tamper proof casing within which said advanceable multi-sectioned dosage form holder is contained,
wherein
said egress structure is sized to accommodate pass-through of at least one dosage form and to align with at least one of said series of access portals in said advanceable multi-sectioned dosage form holder;
and the advanceable multi-sectioned dosage form holder further comprising:
at least one releasable locking mechanism element; and
at least one adapted region comprising an access port for receiving a lockable extension allowing regulated advancement of said advanceable multi-sectioned dosage form holder,
wherein said releasable locking mechanism element prevents advancement of said advanceable multi-sectioned dosage form holder
wherein said access port of said adapted region provides access of a lockable extension therethrough, upon incorporating said multi-dosage form container within a regulated medication dispenser containing a central adapter key comprising 
a plurality of said lockable extensions about the outer periphery of the central adapter key,
such that advancement of said advanceable multi-sectioned dosage form holder contained therein is prevented until said lockable extensions are received through said access port of said adapted region…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 23 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A multi-dosage form container, comprising:
i) an advanceable multi-sectioned dosage form holder, comprising a series of access portals sized to accommodate pass-through of at least one dosage form contained within said multi-sectioned dosage form holder proximally therethrough upon alignment with an egress structure, wherein said egress structure provides for lateral displacement of said at least one dosage form; and
ii) a lockable outer container, comprising a tamper proof casing within which said advanceable multi-sectioned dosage form holder is contained, wherein
said egress structure is sized to accommodate pass-through of at least one dosage form and to align with at least one of said series of access portals in said advanceable multi-sectioned dosage form holder;
and the advanceable multi-sectioned dosage form holder further comprising:
at least one releasable locking mechanism element; and
at least one adapted region comprising an access port for receiving a plurality of lockable extensions disposed about the outer periphery of a central adapter key,
allowing regulated advancement of said advanceable multi-sectioned dosage form holder
wherein said releasable locking mechanism element prevents advancement of said advanceable multi-sectioned dosage form holder wherein said releasable locking mechanism element is movable, which is engaged upon incorporating said advanceable multi-sectioned dosage form holder within said lockable outer container, such that advancement of said advanceable multi-sectioned dosage form holder contained therein is prevented, unless said releasable locking mechanism element is released…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651